
	
		II
		110th CONGRESS
		1st Session
		S. 1967
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mrs. Clinton (for herself and
			 Mr. Smith) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide administrative ease and
		  incentives for increased saving by Americans, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 New Savers
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					TITLE I—Savings and financial education at tax filing
				time
					Sec. 101. Opening of accounts on tax returns to facilitate
				savings.
					Sec. 102. Purchase of United States savings bonds on tax
				returns.
					Sec. 103. Return preparation clinics for low-income
				taxpayers.
					Sec. 104. Savings as a national performance goal.
					TITLE II—Access to wealth building financial services
					Sec. 201. Electronic transfer accounts.
					Sec. 202. Benefit cards and bank services.
					Sec. 203. Expansion of accessible and suitable financial
				services.
					TITLE III—Children's savings accounts
					Sec. 301. Young Savers Accounts.
					TITLE IV—Expansion of the saver's credit
					Sec. 401. Credit for contributions to qualified tuition
				programs and Coverdell education savings accounts.
					TITLE V—United States savings bonds
					Sec. 501. Savings bond marketing and access.
					Sec. 502. Tax credit to expand payroll savings
				plan.
					TITLE VI—Qualified tuition programs
					Sec. 601. Reporting of fee information.
					Sec. 602. Annual report of performance and
				participation.
					Sec. 603. Grant program to support State innovation in
				increasing participation in qualified tuition programs.
				
			2.FindingsCongress finds the following:
			(1)The personal savings rate was negative in
			 2005 and 2006 according to the Department of Commerce, meaning that combined
			 spending outstripped disposable income for the first time since the Great
			 Depression.
			(2)According to the Federal Reserve’s 2004
			 Survey of Consumer Finances, 17 percent of all households had zero or negative
			 net worth, while 30 percent had net worth of less than $10,000.
			(3)Thirty-eight percent of all households are
			 in a state of asset poverty, in that such households lack liquid financial
			 resources to support their families for 3 months at the poverty level.
			(4)According to the Federal Reserve's 2004
			 Survey of Consumer Finances, 11 percent of households do not have a checking
			 account and 9 percent do not have a transaction account of any kind.
			(5)Tuition and fees at 4-year public
			 universities have increased 57 percent since 2000 according to the College
			 Board, while the relative earnings power of those that receive post-secondary
			 education has continued to grow over the past 25 years.
			(6)According to the Center for Social
			 Development, the presence of savings and even small asset holdings by a
			 household is associated with a range of positive outcomes, including increased
			 economic stability, educational attainment and performance, and health and
			 psychological well-being.
			(7)Increasing the number of households that
			 save and the amounts that such households save will allow more Americans to
			 achieve greater control, security, independence, and choice in their
			 lives.
			ISavings and financial education at tax
			 filing time
			101.Opening of accounts on tax returns to
			 facilitate savings
				(a)Notification of option
					(1)In generalThe Commissioner of Internal Revenue shall
			 notify individual taxpayers who qualify for a Federal income tax refund but
			 fail to provide an ACH direct deposit number on their return that they have the
			 option of an electronic deposit to a designated account.
					(2)Method of notificationThe notification under paragraph (1) shall
			 be made through—
						(A)a public awareness program undertaken by
			 the Secretary of the Treasury, in concert with the Commissioner of the Internal
			 Revenue and others as necessary, at least 6 months before January 2009,
			 and
						(B)the inclusion of such a notice in the
			 instruction material for any Federal income tax return.
						(b)Establishment of designated account
			 programThe Secretary of the
			 Treasury shall develop, in consultation with the Federal Management System, a
			 program to minimize the delivery of non-electronic Federal income tax refunds
			 by depositing refunds electronically to an account held by a depository
			 institution. This program shall include:
					(1)Provisions for such tax refunds to be
			 deposited into a designated account.
					(2)Establishment of account parameters with
			 respect to minimum balance requirements and limitations on overdrafts,
			 overdraft fees, and other requirements.
					(3)Establishment of means for the taxpayer to
			 access the account electronically or through a payment card.
					(4)Provisions to allow taxpayers to open an
			 account with their Federal income tax refunds through financial service
			 providers, so long such account is held at a depository institution that is
			 insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 et
			 seq.).
					(c)Effective
			 dateThe notification under
			 subsection (a) and the program under subsection (b) shall be effective with
			 respect to tax returns for taxable years beginning after December 31,
			 2008.
				102.Purchase of United States savings bonds on
			 tax returns
				(a)Notice of optionThe Commissioner of Internal Revenue shall
			 notify individual taxpayers that they have the option of purchasing United
			 States savings bonds when they file their Federal income tax returns. Such
			 notification shall be included in the instruction material for any Federal
			 income tax return.
				(b)Establishment of savings bond purchase
			 program
					(1)In generalThe Secretary of the Treasury shall
			 develop, in consultation with a task force, a program for the purchase by
			 individual taxpayers of United States savings bonds on their Federal income tax
			 returns.
					(2)Task forceThe task force described in paragraph (1)
			 shall be appointed by the Secretary of the Treasury from representatives from
			 the Internal Revenue Service and the Bureau of the Public Debt.
					(3)Report by task force
						(A)In generalThe task force described in paragraph (1)
			 shall issue a report and recommendations for implementation of such program to
			 the Secretary of the Treasury not later than March 31, 2008.
						(B)Contents of reportThe report required under subparagraph (A)
			 shall include a consideration of the following items:
							(i)Coordination with split Federal income tax
			 refund process.
							(ii)Integration with the Treasury Direct United
			 States savings bond purchase system as well as other methods of purchasing
			 bonds that do not require the purchaser to have access to the Internet.
							(iii)Purchase of United States savings bonds
			 with co-owners.
							(iv)How such purchase affects refunds, credits,
			 and tax liabilities.
							(v)Selection of amount and savings bond
			 series.
							(vi)Options to encourage repeat bond purchases
			 in successive tax seasons by tax refund recipients, including possible
			 notification to prior purchasers of the opportunity to purchase additional
			 bonds with future tax refunds.
							(vii)Coordination with the designated account
			 program under section 101(b).
							(c)Effective
			 dateThe notification under
			 subsection (a) and the program under subsection (b) shall be effective with
			 respect to tax returns for taxable years beginning after December 31,
			 2008.
				103.Return preparation clinics for low-income
			 taxpayers
				(a)Grants for return preparation
			 clinics
					(1)In generalChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by inserting after
			 section 7526 the following new section:
						
							7526A.Return preparation clinics for low-income
				taxpayers
								(a)In generalThe Secretary may, subject to the
				availability of appropriated funds, make grants to provide matching funds for
				the development, expansion, or continuation of qualified return preparation
				clinics.
								(b)DefinitionsFor purposes of this section—
									(1)Qualified return preparation
				clinic
										(A)In generalThe term qualified return preparation
				clinic means a clinic which—
											(i)does not charge more than a nominal fee for
				its services (except for reimbursement of actual costs incurred), and
											(ii)operates programs which assist low-income
				taxpayers, including individuals for whom English is a second language, in
				preparing and filing their Federal income tax returns, including schedules
				reporting sole proprietorship or farm income.
											(B)Assistance to low-income
				taxpayersA clinic is treated
				as assisting low-income taxpayers under subparagraph (A)(ii) if at least 90
				percent of the taxpayers assisted by the clinic have incomes which do not
				exceed 250 percent of the poverty level, as determined in accordance with
				criteria established by the Director of the Office of Management and
				Budget.
										(2)ClinicThe term clinic
				includes—
										(A)a clinical program at an eligible
				educational institution (as defined in section 529(e)(5)) which satisfies the
				requirements of paragraph (1) through student assistance of taxpayers in return
				preparation and filing, and
										(B)an organization described in section 501(c)
				and exempt from tax under section 501(a) which satisfies the requirements of
				paragraph (1).
										(c)Special rules and limitations
									(1)Aggregate limitationUnless otherwise provided by specific
				appropriation, the Secretary shall not allocate more than $25,000,000 per year
				(exclusive of costs of administering the program) to grants under this
				section.
									(2)Other applicable rulesRules similar to the rules under paragraphs
				(2) through (7) of section 7526(c) shall apply with respect to the awarding of
				grants to qualified return preparation
				clinics.
									.
					(2)Clerical amendmentThe table of sections for chapter 77 of
			 such Code is amended by inserting after the item relating to section 7526 the
			 following new item:
						
							
								Sec. 7526A. Return preparation
				clinics for low-income
				taxpayers.
							
							.
					(b)Grants for taxpayer representation and
			 assistance clinics
					(1)Increase in authorized grantsSection 7526(c)(1) of the Internal Revenue
			 Code of 1986 (relating to aggregate limitation) is amended by striking
			 $6,000,000 and inserting $25,000,000.
					(2)Promotion of clinicsSection 7526(c) of such Code is amended by
			 adding at the end the following new paragraph:
						
							(6)Promotion of clinicsThe Secretary is authorized to promote the
				benefits of and encourage the use of low-income taxpayer clinics through the
				use of mass communications, referrals, and other
				means.
							.
					(3)Clerical amendmentSection 7526(c)(5) of such Code is amended
			 by inserting qualified before low-income.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to grants made after the date of the enactment of this
			 Act.
				104.Savings as a national performance
			 goal
				(a)Establishment of performance
			 measures
					(1)In generalThe Secretary of the Treasury shall
			 establish performance measures that evaluate the extent to which Americans save
			 and use the Federal tax filing process to facilitate their savings
			 activities.
					(2)Elements of performance
			 measuresThe performance
			 measures described in paragraph (1) shall include:
						(A)The percentage of Federal income tax
			 refunds returned electronically by direct deposit to tax filers’ bank
			 accounts.
						(B)The percentage of Federal tax filers that
			 deposit into savings products, such as traditional savings accounts, individual
			 retirement accounts, section 529 college savings plans, and others, as a part
			 of the tax filing process.
						(b)Establishment of outcome
			 goalsThe Secretary of the
			 Treasury, using the performance measures described in subsection (a) shall
			 identify outcome goals that focus on increasing the United States personal
			 savings rate.
				(c)Annual
			 reportsThe Secretary of the
			 Treasury shall report to Congress on the performance measures and outcomes
			 goals in the Secretary’s annual performance report.
				IIAccess to wealth building financial
			 services
			201.Electronic transfer accounts
				(a)In generalThe Secretary of the Treasury is authorized
			 to use such fiscal agent authority as in effect on the date of the enactment of
			 this Act to increase payments to financial institutions in order to offset
			 costs of opening electronic transfer accounts authorized under the Debt
			 Collection Improvement Act of 1996.
				(b)Use of accountsThe Secretary of the Treasury shall ensure
			 that recipients of Federal income tax refunds shall be eligible to use
			 electronic transfer accounts with respect to such refunds.
				(c)Study To increase use of electronic
			 transfer accounts and electronic payments
					(1)In generalThe Secretary of the Treasury shall convene
			 a working group comprised of Department of the Treasury officers to explore
			 policy options to increase the use and utility of electronic payments,
			 including electronic transfer accounts. Such group shall consider the size of
			 the subsidy under subsection (a), limitations in the marketing of electronic
			 transfer accounts, and alternative products (with attention to useful product
			 features), risk management factors, and pricing.
					(2)ReportThe Secretary of the Treasury shall report
			 to Congress on the results of the study under paragraph (1) not later than
			 March 31, 2008. Such report shall include recommendations to improve the use of
			 electronic transfer accounts and the electronic delivery of payments,
			 generally, solicited from the financial services industry, consumers, and other
			 groups.
					202.Benefit cards and bank services
				(a)In generalThe Secretary of Health and Human Services
			 shall establish a performance measure for the percentage of each State’s
			 benefit recipients that receive their benefits by direct deposit into accounts
			 held at depository institutions insured under the Federal Deposit Insurance Act
			 (12 U.S.C. 1811 et seq.).
				(b)Specific target
					(1)In generalThe Secretary of Health and Human Services
			 shall establish a performance target for fiscal year 2010 that increases the
			 baseline measure determined using the performance measure developed under
			 subsection (a) by 10 percent.
					(2)IncentiveThe Secretary of Health and Human Services
			 shall allow individual States that meet the benchmark target on bank accounts
			 opened under paragraph (1) to use such attainment to qualify for bonus awards
			 under title IV of the Social Security Act.
					(c)Use of benefit cards To promote
			 savingsThe Secretary of
			 Health and Human Services shall seek to identify and promote innovative uses of
			 benefit cards to promote savings among benefit recipients.
				203.Expansion of accessible and suitable
			 financial services
				(a)Establishment of programThe Secretary of the Treasury shall
			 establish a program to support and promote—
					(1)the expansion of access to financial
			 services, in particular for persons without bank accounts, with low access to
			 financial services, or low utilization of mainstream financial services,
					(2)the development of new financial products
			 and services that are adequate to improve access to wealth building financial
			 services which help integrate more Americans into the financial
			 mainstream,
					(3)education for these persons and depository
			 institutions concerning the availability and use of financial services for and
			 by such persons, and
					(4)such other activities and projects as the
			 Secretary may determine are consistent with the purpose of this section.
					(b)Powers and authority of Secretary
					(1)In generalIn carrying out the program, the Secretary
			 of the Treasury may award grants, enter into cooperative agreements and
			 contracts, and designate depository institutions, nonbank financial service
			 providers, and others as financial agents of the Treasury, in order to provide
			 for technical assistance, education, training, or financial services to further
			 the purpose of this section.
					(2)Specific powersThe powers of the Secretary of the Treasury
			 under this section shall include the following:
						(A)Financial servicesThe Secretary of the Treasury may promote
			 access to financial services by providing financial and technical assistance to
			 depository institutions and other organizations for providing reasonably-priced
			 financial services, including—
							(i)electronic transaction accounts,
							(ii)savings accounts,
							(iii)pre-paid products, and
							(iv)other financial services deemed appropriate
			 by the Secretary to meet the needs of service areas or service
			 populations.
							(B)DistributionThe Secretary of the Treasury may promote
			 access to financial services by providing financial and technical assistance to
			 depository institutions, nonbank financial service providers, financial
			 services electronic networks, or community partners for expanding the
			 distribution of financial services to service areas or service populations,
			 including through financial services electronic networks.
						(C)EducationThe Secretary of the Treasury may promote
			 access to financial services by—
							(i)providing financial education to service
			 areas or service populations,
							(ii)providing technical assistance or training
			 to or by depository institutions, nonbank financial service providers, or
			 community partners,
							(iii)providing financial support for
			 organizations to develop innovative financial services and products, and
							(iv)otherwise promoting financial services to
			 or by service areas, service populations, depository institutions, nonbank
			 financial service providers, or community partners.
							(D)Research and developmentThe Secretary of the Treasury may conduct
			 or support such research and development as the Secretary considers appropriate
			 in order to further the purpose of this section, including the collection of
			 information about access to financial services.
						(3)Selection criteriaIn selecting any depository institution,
			 nonbank financial service provider, community partner, financial services
			 electronic network, or organization providing technical assistance to financial
			 institutions as a recipient of a grant or other assistance under this section,
			 the Secretary of the Treasury shall consider—
						(A)the likelihood of success of such
			 institution, nonbank financial service provider, community partner, network, or
			 organization in achieving the purpose of the grant or assistance and carrying
			 out the purpose of this Act,
						(B)the experience of such institution, nonbank
			 financial service provider, community partner, network, or organization in
			 undertaking activities similar to the activities to be funded or supported by
			 the proceeds of the grant or other assistance, and
						(C)such other factors, including management,
			 performance criteria, and the extent of innovation as the Secretary may
			 determine to be appropriate.
						(4)ReportsNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter, the Secretary of the Treasury
			 shall submit to Congress a report containing—
						(A)a detailed description of the operation of
			 the program,
						(B)the findings and conclusions of the
			 Secretary on the extent to which the program established is meeting the purpose
			 of this section and the goals of the Secretary in establishing the program,
			 and
						(C)such recommendations for legislative or
			 administrative action as the Secretary may consider to be appropriate.
						(5)Authorization of appropriations
						(A)In generalTo carry out this section, there are
			 authorized to be appropriated to the Secretary of the Treasury, to remain
			 available until expended—
							(i)$50,000,000 for fiscal year 2008,
			 and
							(ii)such sums as may be necessary for each of
			 fiscal years 2008 through 2013.
							(B)Administrative expenses
							(i)In generalOf amounts appropriated to the Secretary of
			 the Treasury under this section, not more than $5,000,000 may be used in any
			 fiscal year to pay the administrative costs and expenses of the program
			 established.
							(ii)Exclusion of certain costsCosts associated with research and
			 development, training, technical assistance, and education shall not be
			 considered to be administrative expenses for purposes of this
			 subparagraph.
							IIIChildren's savings accounts
			301.Young Savers Accounts
				(a)Establishment
					(1)In generalSection 408A of the Internal Revenue Code
			 of 1986 (relating to Roth IRAs) is amended by adding at the end the following
			 new subsection:
						
							(g)Young Savers Accounts
								(1)In generalExcept as provided in this subsection, a
				young savers account shall be treated in the same manner as a Roth IRA.
								(2)Young savers accountFor purposes of this subsection, the term
				young savers account means, with respect to any taxable year, a
				Roth IRA that is established and maintained on behalf of an individual who has
				not attained the age of 21 before the close of the taxable year.
								(3)Contribution limitsIn the case of any contributions for any
				taxable year to 1 or more young savers accounts established and maintained on
				behalf of an individual, each of the following contribution limits for the
				taxable year shall be increased as follows:
									(A)The contribution limit applicable to the
				individual under subsection (c)(2) shall be increased by the aggregate amount
				of qualified parental contributions to such accounts for the taxable
				year.
									(B)The contribution limits applicable to the
				young savers accounts under subsection (a)(1) or (b)(2)(B) of section 408,
				whichever is appropriate, shall be increased by the dollar amount in effect
				under section 219(b)(1)(A) for the taxable year.
									(4)Qualified parental
				contributionsFor purposes of
				this subsection—
									(A)In generalThe term qualified parental
				contribution means, with respect to any taxable year, a contribution by
				an individual to a young savers account established and maintained on behalf of
				an individual who—
										(i)is the child of the individual making the
				contribution, and
										(ii)with respect to whom a deduction for an
				additional exemption is allowable for the taxable year under section 151(c) to
				the individual making the contribution.
										(B)Dollar limitations
										(i)In generalThe aggregate amount of qualified parental
				contributions which may be made for any taxable year on behalf of an individual
				shall not exceed the dollar amount in effect under section 219(b)(1)(A) for the
				taxable year.
										(ii)Limit on each parentThe aggregate amount of qualified parental
				contributions which an individual may make for any taxable year on behalf of 1
				or more of the individual's children shall not exceed the contribution limit
				applicable to the individual under subsection (c)(2) for the taxable year,
				reduced by any contributions made by or on behalf of the individual to any Roth
				IRA established and maintained on behalf of the individual.
										(5)Coordination with matching credit for
				retirement savings contributionsAny qualified parental contributions made
				by an eligible individual (as defined in section 36(d)) shall be treated as
				qualified retirement savings contributions for purposes of section
				36.
								.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2007.
					(b)Account funds disregarded for purposes of
			 all means-tested Federal programsNotwithstanding any other provision of
			 Federal law, assets accumulated in young savers accounts shall not be taken
			 into account in determining any individual’s or household’s financial
			 eligibility for, or amount of, any benefit or service, paid for in whole or in
			 part with Federal funds, including student financial aid.
				IVExpansion of the saver's credit
			401.Credit for contributions to qualified
			 tuition programs and Coverdell education savings accounts
				(a)In generalParagraph (1) of section 25B(d) of the
			 Internal Revenue Code of 1986 (relating to qualified retirement savings
			 contributions) is amended by striking and at the end of
			 subparagraph (B)(ii), by striking the period at the end of subparagraph (C),
			 and by inserting after subparagraph (C) the following new subparagraphs:
					
						(D)the amount of purchases or contributions
				made by such individual to a qualified tuition program (as defined under
				section 529(b)), and
						(E)the amount of contributions made by such
				individual to a Coverdell education savings account (as defined under section
				530(b)).
						.
				(b)Conforming amendmentSubclause (i) of section 25B(d)(2)(C) of
			 such Code (relating to excepted distributions) is amended by striking or
			 408(d)(4) and inserting 408(d)(4), 529(c), or
			 530(d).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
				VUnited States savings bonds
			501.Savings bond marketing and access
				(a)Advisory
			 boardThe Secretary of the
			 Treasury shall convene a Federal advisory board to explore ways to expand
			 access to United States savings bonds in a cost effective manner. The advisory
			 board shall make recommendations to make United States savings bonds more
			 useful for purchasers of low denomination bonds. The advisory board shall
			 consider, among other things, whether the savings bond holding period can be
			 shortened, whether and how the policy for redemption of savings bonds before
			 the 1-year minimum holding period under certain emergency situations can be
			 clarified or expanded, whether additional outlets can be used to sell savings
			 bonds (including retail stores, post offices, schools, and other nonprofit
			 organizations), whether the electronic purchase system can be amended, and in
			 what manner the purchase of paper bonds can be amended.
				(b)ReportThe Secretary of the Treasury shall submit
			 the findings of the advisory board under subsection (a) in a report to Congress
			 within 180 days after the date of the enactment of this Act.
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $35,000,000 to the Bureau of the Public Debt to
			 market United States savings bonds, especially for small savers.
				502.Tax credit to expand payroll savings
			 plan
				(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business related
			 credits) is amended by adding at the end the following new section:
					
						45O.Payroll savings plan tax credit
							(a)Amount of creditFor purposes of section 38, the payroll
				savings plan credit determined under this section with respect to each employee
				of the taxpayer for any taxable year is an amount equal to 1 percent of the
				first $500 of expenditures in each month during such taxable year by the
				eligible employee for United States savings bonds under the taxpayer's payroll
				savings plan within the Bureau of the Public Debt’s payroll savings plan
				program.
							(b)Additional credit for automatic
				purchasesThe Secretary
				through TreasuryDirect shall establish a method whereby unused amounts
				resulting from payroll deductions at the end of a 12-month period are
				automatically used to purchase a savings bond in the accountholder’s name. The
				credit under subsection (a) for the employer of the accountholder shall be
				increased by the value of the purchased bond.
							(c)TerminationThis section shall not apply to taxable
				years beginning more than 10 years after the date of the enactment of this
				section.
							.
				(b)Credit made part of general business
			 creditSection 38(b) of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(32)the payroll savings plan credit determined
				under section
				45O(a).
						.
				(c)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
					
						
							Sec. 45O. Payroll savings plan
				tax
				credit.
						
						.
				VIQualified tuition programs
			601.Reporting of fee information
				(a)Reporting
					(1)In generalSubpart A of part III of subchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information
			 concerning persons subject to special provisions) is amended by inserting after
			 section 6039I the following new section:
						
							6039J.Information with respect to qualified
				tuition programs
								(a)In generalEach person managing a qualified tuition
				program (as defined by section 529) shall make a return for each taxable year
				containing—
									(1)the name and address of such person;
									(2)information with respect to any guarantee
				offered under the program;
									(3)information with respect to any risk
				factors associated with investments under the program;
									(4)information with respect to the performance
				of investments of the program;
									(5)information with respect to any generally
				applicable fees and costs for the program over 1, 5, and 10-year
				periods;
									(6)information with respect to any initial and
				on-going fees and with respect to the total fees and costs associated with
				particular investment under the program, including a fee table listing fees and
				expenses for—
										(A)annual asset-based fees (including any
				estimated underlying fund expenses, any program manager fee, any State fee, and
				any annual distribution fee);
										(B)additional investor expenses (including
				maximum deferred sales charges and annual account maintenance fees);
										(C)sales charges;
										(D)application fees;
										(E)cancellation fees;
										(F)fees for changing beneficiaries;
										(G)fees for changing investment options;
				and
										(H)any other fees or expenses;
										(7)information with respect to the basis for
				determining the amount of any such fees; and
									(8)a description of the tax treatment of
				contributions, investments, and distributions under the program under relevant
				State law.
									(b)Form and mannerThe return required under subsection (a)
				shall be in such form and manner as the Secretary may
				require.
								.
					(2)Clerical amendmentThe table of sections for subpart A of part
			 III of subchapter A of chapter 61 of such Code is amended by inserting after
			 the item relating to section 6039I the following new item:
						
							
								Sec. 6039J. Information with respect to qualified tuition
				programs.
							
							.
					(b)Dissemination of information
					(1)In generalThe Secretary of Treasury shall make
			 available to the public—
						(A)the information collected under section
			 6039J of the Internal Revenue Code of 1986 in a manner that allows comparison
			 between different qualified tuition programs (as defined by section 529 of the
			 Internal Revenue Code of 1986); and
						(B)information regarding the tax treatment of
			 contributions, investments, and distributions under qualified tuition programs
			 under such Code.
						(2)Conforming amendmentSubsection (b) of section 6104 of the
			 Internal Revenue Code of 1986 is amended by inserting 6039J,
			 after 6034,.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				602.Annual report of performance and
			 participation
				(a)In generalEach year, the Secretary of the Treasury or
			 his designee shall publish a report on the use of qualified tuition programs in
			 assisting taxpayers in paying tuition and other education costs at colleges and
			 universities.
				(b)ContentsThe report under subsection (a) shall
			 include—
					(1)an assessment of the performance of
			 qualified tuition programs;
					(2)an analysis of which taxpayers are
			 participating in such programs—
						(A)on a regional basis;
						(B)by income level; and
						(C)by level of educational attainment;
			 and
						(3)a description of tax benefits provided by
			 States in connection with such programs.
					(c)Consultation with program
			 administratorsThe Secretary
			 or his designee shall consult with the administrators of qualified tuition
			 programs to obtain such information as necessary for the report under
			 subsection (a).
				(d)Qualified tuition programFor purposes of this section, the term
			 qualified tuition program has the meaning given such term under
			 section 529(b) of the Internal Revenue Code of 1986.
				603.Grant program to support State innovation
			 in increasing participation in qualified tuition programs
				(a)In generalThe Secretary of the Treasury is authorized
			 to provided grants to States for the purpose of increasing the participation in
			 qualified tuition programs of—
					(1)moderate-income and low-income families;
			 and
					(2)other families that may face additional
			 barriers to accessing and utilizing post-secondary education.
					(b)Use of fundsGrants awarded pursuant to subsection (a)
			 may be used—
					(1)to provide information to taxpayers
			 described in paragraph (1) and (2) of subsection (a) about the availability and
			 use of qualified tuition programs;
					(2)to reduce fees for such taxpayers under
			 qualified tuition programs; and
					(3)in any other manner which the Secretary
			 determines is consistent with the purpose of this section.
					(c)Qualified tuition programFor purposes of this section, the term
			 qualified tuition program has the meaning given such term under
			 section 529(b) of the Internal Revenue Code of 1986.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $50,000,000 for fiscal year 2007 and each
			 subsequent fiscal year to carry out the provisions of this section.
				
